Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 72-74, 81-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 72 states “wherein at least one of the colorimetric indicators is configured to determine a sweat parameter as a function of time”. Applicant’s specification describes this briefly “by determining the distance of color change within the channel during a certain period of time, the sweat rate and volume could be assessed”. How does the color change in and of itself provide information regarding sweat rate and volume? If this is done by the user and not automatically by the system then this would further be a 112b that will be reiterated below.
Claim 81 states “wherein the microfluidic channel has a volume…up to to 6 hours”. However, applicant’s specification states “each of biomarker detection reservoirs holds 4 uL while the orbicular water detection channel contains 24 uL…introducing sweat into the device, filling the detection reservoirs, and allowing sweat to flow through the outer circle channel for approximately 6 hours…calculated based on an average rate of 12 uL/hr-cm2 for humans”. Based on applicant’s specification in 6 hours, the patch would need to hold ~72 uL of sweat, and the claimed microfluidic channel alone could not hold that volume of sweat based on applicant’s specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 72-74, 81-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner is unclear how the single channel in claim 81 could hold the required amount of sweat for 6 hrs and therefore, interprets the claim to mean the detection reservoirs as well as the channel is used to hold the sweat. 
The examiner is unclear how sweat rate in claims 72 can be determined by determining the distance of color change within the channel during a certain period of time. How can one determine that only by observing the sweat sensor? The examiner assumes optical detection/camera is used in conjunction with the sensor to determine the sweat rate. In addition, this limitation is essentially a method step within an apparatus that requires a user to do something. It is unclear how another apparatus would infringe on the claim if it requires a user to perform an active step such as the claim limitation noted above.  However, if it is a user manually determining the output, then the system would not be capable of performing the function on it’s own and is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 70, 75-76, 78, 81-82, 87-90 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Curto (“Real time sweat pH monitoring based on a wearable chemical barcode micro-fluidic platform incorporating ionic liquids).
Regarding claim 70, Curto discloses an epidermal microfluidic sweat patch (abstract) comprising: 
a flexible or stretchable substrate (PMMA base layer and two layers of PSA) (Section 2.2) having a net bending stiffness selected such that the epidermal microfluidic sweat patch is capable of establishing conformal contact with an epidermal surface (“this ensures the whole device is flexible and can easily adapt to the body contours.”, Section 3.2); 
a microfluidic channel (“microchannels”) disposed in said flexible or stretchable substrate (PMMA base layer and two layers of PSA), the microfluidic channel (“microchannels”) having an inlet (via absorbent reservoir which is an inlet for sweat) on a bottom surface of the flexible or stretchable substrate (Fig 1a) configured to receive sweat released by skin sweat glands (“wherein an absorbent fiber drives sweat from the sensing area through the channels by capillary action”) (Section 2.2); 
a cavity (“four rectangular independent ionogel/dyes reservoirs”) disposed in said flexible or stretchable substrate (PMMA base layer and two layers of PSA) (Fig 1A), wherein the cavity is fluidically connected to the inlet or the microfluidic channel for receiving sweat released by skin sweat glands (“the microchannels connected the four rectangular independent ionogel/dyes reservoirs…where an absorbent fiber drives the sweat from the sensing area through the channels by capillary action. This ensured that fresh sweat from the skin is continuously drawn into contact with the ionogel/dyes sensors”) (Section 2.2), wherein the conformal contact is configured to provide sweat flow through the microfluidic channel to the cavity under a pressure generated by the skin sweat glands at the microfluidic channel inlet (Section 2.2); and 
a plurality of colorimetric indicators (“four ionogels”) disposed in the microfluidic channel and/or in the cavity for multiparametric (differing pH levels/pKa levels) detection of a plurality of sweat parameters (Section 2.2, 2.4, 3.2) (Fig 3). 
Regarding claim 75, Curto discloses a plurality of detection reservoirs each fluidically connected to the microfluidic channel, wherein each detection reservoir contains a unique colorimetric indicator (Fig 1a).  
Regarding claim 76, Curto discloses comprising four detection reservoirs for detecting four unique sweat parameters (Section 3.2) (four different pKa (acid dissociation constant) values, therefore, four unique sweat parameters regarding acidity e.g. strong acid, weak acid, stronger acid, weaker acid) .  
Regarding claim 78, Curto discloses wherein the stretchable or flexible substrate is selected to conformally contact an epidermal 3 of 6Appl. No. 16/920,108338472: 69-15A USAmdt dated October 8, 2020Second Preliminary Amendmentsurface to provide a non-invasive daily-wear patch for personal healthcare monitoring (Section 3.2).  
Regarding claim 81, Curto discloses a flexible or stretchable substrate (PMMA base layer and two layers of PSA) (Section 2.2); 
a microfluidic channel (“microchannels”) disposed in said flexible or stretchable substrate (PMMA base layer and two layers of PSA), the microfluidic channel (“microchannels”) having an inlet (via absorbent reservoir which is an inlet for sweat) on a bottom surface of the flexible or stretchable substrate (Fig 1a) configured to receive sweat released by skin sweat glands (“wherein an absorbent fiber drives sweat from the sensing area through the channels by capillary action”) (Section 2.2); 
a cavity (“four rectangular independent ionogel/dyes reservoirs”) disposed in said flexible or stretchable substrate (PMMA base layer and two layers of PSA) (Fig 1A), wherein the cavity is fluidically connected to the inlet or the microfluidic channel for receiving sweat released by skin sweat glands (“the microchannels connected the four rectangular independent ionogel/dyes reservoirs…where an absorbent fiber drives the sweat from the sensing area through the channels by capillary action. This ensured that fresh sweat from the skin is continuously drawn into contact with the ionogel/dyes sensors”) (Section 2.2); and 
a plurality of colorimetric indicators (“four ionogels”) disposed in the microfluidic channel and/or in the cavity for multiparametric (differing pH levels/pKa levels) detection of a plurality of sweat parameters (Section 2.2, 2.4, 3.2) (Fig 3);
wherein the microfluidic channel has a volume selected to accommodate a volume of sweat released from skin for a time period of up to 6 hours (Fig 1a) (2.2 Micro-fluidic platform fabrication, the system is capable of performing this function, the sweat rate is a variable of the user). 
Regarding claim 87, Curto discloses further comprising an image process marker laminated on or disposed in the substrate for white balance and color calibration under various light conditions (section 2.4).  
Regarding claim 88, Curto discloses an adhesive positioned on the bottom surface of the flexible or stretchable substrate to adhere the epidermal microfluidic sweat patch to skin at an adhesion force between 1 N to 10 N(2.1 Materials).
Regarding claim 89, Curto discloses a method of measuring a plurality of sweat parameters (abstract), the method comprising the steps of: applying the epidermal microfluidic sweat patch of claim 70 to a skin surface (section 2.2, 3.2); collecting sweat released from sweat glands in the microfluidic channel (“microchannels”) via the inlet (via absorbent reservoir which is an inlet for sweat) (section 2.2); introducing sweat to the cavity (“four rectangular independent ionogel/dyes reservoirs”) (section 2.2) (Fig 1a); and detecting at least two optical changes in the epidermal microfluidic sweat patch by at least two colorimetric changes of at least two colorimetric indicators (Fig 3) to thereby measure the plurality of sweat parameters (different pH; differing pKa values) (section 2.2, 2.4).  
Regarding claim 90, Curto discloses comprising the step of monitoring at least one colorimetric change over time to determine a time course of at least one sweat parameter (Fig 5). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 71, 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curto (“Real time sweat pH monitoring based on a wearable chemical barcode micro-fluidic platform incorporating ionic liquids) in view of Hagen (US 20150057515).
Regarding claim 71, Curto discloses wherein said plurality of sweat parameters includes sweat pH (Section 2.4). Curto is silent regarding wherein said plurality of sweat parameters are two or more sweat parameters selected from the group consisting of: sweat volume and/or sweat rate; sweat pH; glucose concentration; lactate concentration;    Second Preliminary Amendmentchloride concentration; creatinine concentration; copper ion concentration; iron ion concentration and ethanol concentration
Hagen teaches wherein said plurality of sweat parameters are two or more sweat parameters selected from the group consisting of: sweat volume and/or sweat rate; sweat pH; glucose concentration; lactate concentration; 2 of 6Appl. No. 16/920,108338472: 69-15A US Amdt dated October 8, 2020Second Preliminary Amendmentchloride concentration; creatinine concentration; copper ion concentration; iron ion concentration and ethanol concentration (paragraph 0033).  Therefore, it would have obvious at the effective filing date of the invention to modify Curto’s colorimetric approach to quantitatively determine a single sweat parameter by Hagen’s sweat sensing system which quantitatively determines multiple sweat parameters for the purpose of allowing for the immediate detection of multiple critical biomarkers and expedite appropriate treatment. 
Regarding claim 86, Curto discloses the alternative embodiment of using a wearable device such as SMD-LED technology (section 3.3). Curto is silent regarding further comprising near field communication electronics supported by or embedded in the substrate for wireless communication with an external reader, including an external reader that is a smartphone, for quantitative determination of the plurality of sweat parameters. Hagen teaches near field communication electronics supported by or embedded in the substrate for wireless communication with an external reader, including an external reader that is a smartphone, for quantitative determination of the plurality of sweat parameters (paragraph 0029).  Therefore, it would have obvious at the effective filing date of the invention to modify Curto’s wearable sweat sensing electronic free sensor by Hagen’s wearable sweat sensing electronic sensor system to enable for electronic data transfer of the immediately detected multiple critical biomarkers to a caregiver for expediting appropriate treatment. 
Claim 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curto (“Real time sweat pH monitoring based on a wearable chemical barcode micro-fluidic platform incorporating ionic liquids) 
Regarding claim 82, Curto does not expressly disclose when the microfluidic channel comprises an orbicular outer circular or serpentine fluidic channel. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have certain shapes of channels such as orbicular or serpentine because Applicant has not disclosed that having those shapes provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the channel shapes as taught by Curto, and applicant' s invention, to perform equally well with either the channel shapes taught by Curto or the claimed orbicular or serpentine because both shaped channels would perform the same function of containing liquid equally well with either the either shape. Therefore, it would have been prima facie obvious to modify Curto to obtain the invention as specified in claim 82 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Curto.
Claim 72-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curto (“Real time sweat pH monitoring based on a wearable chemical barcode micro-fluidic platform incorporating ionic liquids) in view of Irina (US 20120165626)
Regarding claim 72, Curto discloses an epidermal microfluidic sweat patch (abstract) comprising: 
a flexible or stretchable substrate (PMMA base layer and two layers of PSA) (Section 2.2); 
a microfluidic channel (“microchannels”) disposed in said flexible or stretchable substrate (PMMA base layer and two layers of PSA), the microfluidic channel (“microchannels”) having an inlet (via absorbent reservoir which is an inlet for sweat) on a bottom surface of the flexible or stretchable substrate (Fig 1a) configured to receive sweat released by skin sweat glands (“wherein an absorbent fiber drives sweat from the sensing area through the channels by capillary action”) (Section 2.2); 
a cavity (“four rectangular independent ionogel/dyes reservoirs”) disposed in said flexible or stretchable substrate (PMMA base layer and two layers of PSA) (Fig 1A), wherein the cavity is fluidically connected to the inlet or the microfluidic channel for receiving sweat released by skin sweat glands (“the microchannels connected the four rectangular independent ionogel/dyes reservoirs…where an absorbent fiber drives the sweat from the sensing area through the channels by capillary action. This ensured that fresh sweat from the skin is continuously drawn into contact with the ionogel/dyes sensors”) (Section 2.2); and 
a plurality of colorimetric indicators (“four ionogels”) disposed in the microfluidic channel and/or in the cavity for multiparametric (differing pH levels/pKa levels) detection of a plurality of sweat parameters (Section 2.2, 2.4, 3.2) (Fig 3);
Curto is silent regarding wherein at least one of the colorimetric indicators is configured to determine a sweat parameter as a function of time. 
Irina teaches wherein at least one of the colorimetric indicators is configured to determine a sweat parameter as a function of time (“The color of the test strip can be measured while the colorimetric membrane is reacting with the sample and changing color (on-meter dosing), or after the colorimetric membrane has completed the color change (off-meter dosing). Time-lapsed image recording may provide additional data that may be used to evaluate the fluid sample, for example, to estimate the sweat rate by monitoring the appearance of colored spots”) (paragraph 0091). Therefore, it would have been obvious at the effective filing date of the invention to modify Curto’s use of colorimetric indicators which provides sweat pH by Irina’s use of colorimetric indicators which provide the ability to deduce sweat rate for the purpose of measuring the concentration of one or more elements in a body fluid. 
Regarding claim 73, Curto is silent wherein the at least one sweat parameter as a function of time comprises sweat volume or sweat rate. Irina teaches wherein the at least one sweat parameter as a function of time comprises sweat volume or sweat rate (“The color of the test strip can be measured while the colorimetric membrane is reacting with the sample and changing color (on-meter dosing), or after the colorimetric membrane has completed the color change (off-meter dosing). Time-lapsed image recording may provide additional data that may be used to evaluate the fluid sample, for example, to estimate the sweat rate by monitoring the appearance of colored spots”) (paragraph 0091). Therefore, it would have been obvious at the effective filing date of the invention to modify Curto’s use of colorimetric indicators which provides sweat pH by Irina’s use of colorimetric indicators which provide the ability to deduce sweat rate for the purpose of measuring the concentration of one or more elements in a body fluid.
Regarding claim 74, Curto is silent regarding wherein the at least one colorimetric indicator that determines the sweat volume or sweat rate as a function of time is disposed in the microfluidic channel to provide an optically detectable sweat fluid leading edge in the microfluidic channel whose position can vary as a function of time. Irina teaches wherein the at least one colorimetric indicator that determines the sweat volume or sweat rate as a function of time is disposed in the microfluidic channel to provide an optically detectable sweat fluid leading edge in the microfluidic channel whose position can vary as a function of time (“The color of the test strip can be measured while the colorimetric membrane is reacting with the sample and changing color (on-meter dosing), or after the colorimetric membrane has completed the color change (off-meter dosing). Time-lapsed image recording may provide additional data that may be used to evaluate the fluid sample, for example, to estimate the sweat rate by monitoring the appearance of colored spots”) (paragraph 0091). Therefore, it would have been obvious at the effective filing date of the invention to modify Curto’s use of colorimetric indicators which provides sweat pH by Irina’s use of colorimetric indicators which provide the ability to deduce sweat rate for the purpose of measuring the concentration of one or more elements in a body fluid.
Claims 77 and 79-80, 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curto (“Real time sweat pH monitoring based on a wearable chemical barcode micro-fluidic platform incorporating ionic liquids) in view of Cantor (US 20050175505)
Regarding claim 77, Curto discloses wherein the stretchable or flexible substrate comprises having a net bending stiffness selected such that the epidermal microfluidic sweat patch is capable of establishing conformal contact with an epidermal surface (Section 3.2). The PMMA used in Curto establishes conformal contact with an epidermal surface as noted in Section 3.2. Curto does not expressly disclose that the substrate is made of polydimethysiloxane (PDMS). Cantor teaches the substrate is made of polydimethysiloxane (PDMS) (paragraph 0131). Therefore, it would have been obvious at the effective filing date of the invention of interchange Curto’s PMMA by Cantor’s PDMS as they both provide the same material features such a stretchability/flexibility and ability to establish a conformal contact. 
Regarding claim 79, Curto discloses wherein the microfluidic channel is part of a two-dimensional channel system within a PMMA substrate that directs a flow of sweat released from skin without pumps, valves or fluid detectors (Section 3.2).  Curto does not expressly disclose that the substrate is made of polydimethysiloxane (PDMS). Cantor teaches the substrate is made of polydimethysiloxane (PDMS) (paragraph 0131). Therefore, it would have been obvious at the effective filing date of the invention of interchange Curto’s PMMA by Cantor’s PDMS as they both provide the same material features such a stretchability/flexibility and ability to establish a conformal contact.
Regarding claim 80, Curto discloses further comprising a plurality of detection reservoirs connected to the two-dimensional channel system (Section 2.2 and 3.2).  
Regarding claim 83, Curto is silent regarding wherein the flexible or stretchable substrate comprises PDMS and has a total water loss that is less than 3% of sweat introduced to the microfluidic channel. Cantor teaches the substrate is made of polydimethysiloxane (PDMS) (paragraph 0131) and through the use of PDMS is capable of total water loss that is less than 3% of sweat introduced to the microfluidic channel. Therefore, it would have been obvious at the effective filing date of the invention of interchange Curto’s PMMA by Cantor’s PDMS as they both provide the same material features such a stretchability/flexibility and ability to establish a conformal contact. 
Claims 84-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curto (“Real time sweat pH monitoring based on a wearable chemical barcode micro-fluidic platform incorporating ionic liquids) in view of Irina (US 20120165626) in view of Davis (US 2580737)
Regarding claim 84, Curto/Irina are silent regarding wherein one colorimetric indicator comprises cobalt (II) chloride in a hydrogel matrix coated on at least a portion of a surface of the microfluidic channel for determining sweat volume and sweat rate by optical detection of a color change in the microfluidic channel. David teaches the use of cobalt chloride wherein examiner notes that hydrogels are known to contain cobalt chloride because upon water being received cobalt chloride will change in color (col. 1, lines 15-40, col. 3, lines 24-46). It would have been obvious to one skilled in the art at the filing date of the invention to modify Curto/Irina by including the use of cobalt (II) chloride as taught by David, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Since hydrogels are known to cobalt chloride to shown a change in color when exposed to water, the designation of a specific dye such as cobalt chloride does nothing to enhance the patentability of a design.
Regarding claim 85, Curto discloses further comprising an additional colorimetric indicator disposed in the cavity for detection of a sweat biomarker, wherein the sweat biomarker is selected from the group consisting of: pH (Section 2.2); glucose; lactate; chloride; copper ion; iron ion; and ethanol.   
Response to Arguments
A new grounds of rejection has been made for the previously indicated allowable claims as well as a new 112a/b rejection in view of the amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791